Citation Nr: 1314582	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Acffairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left distal fibula fracture with open reduction and internal fixation.

2.  Entitlement to a compensable rating for residuals of excision of a false aneurysm of the right index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1955 to November 1958, from April 1961 to April 1964, and from March 1965 to March 1968.
  
These matters initially came before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied entitlement to a rating in excess of 10 percent for residuals of a left distal fibula fracture with open reduction and internal fixation and a compensable rating for residuals of excision of a false aneurysm of the right index finger.

In March 2012, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In March and December 2012, the Board remanded these matters for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1.  The Veteran's residuals of a left distal fibula fracture with open reduction and internal fixation include left ankle pain, tenderness, stiffness, limitation of dorsiflexion to at most 10 degrees, limitation of plantar flexion to at most 25 degrees, and a single superficial and tender scar; there is no ankylosis, malunion of the os calcis or astragalus, astragalectomy, or additional functional impairment of the ankle due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

2.  The Veteran's residuals of excision of a false aneurysm of the right index finger include index finger pain, tenderness, and discomfort, decreased right hand grip, a single scar, and mild incomplete paralysis of the median nerve; there is no amputation of the index finger through the middle phalanx or at the distal joint, finger ankylosis, limitation of motion of the finger, gap between the fingertip and the proximal transverse crease of the palm, or functional impairment of the finger due to weakened movement, excess fatigability, incoordination, pain, or flare ups.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a left distal fibula fracture with open reduction and internal fixation have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5270-5274 (2012).

2.  The criteria for a compensable rating for residuals of excision of a false aneurysm of the right index finger have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5153, 5225, 5229 (2012).

3.  The criteria for a separate initial 10 percent rating for peripheral neuropathy of the right median nerve have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, DC 8515 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in February 2009, the RO notified the Veteran of the evidence needed to substantiate his claim for increased ratings for residuals of a left distal fibula fracture with open reduction and internal fixation and residuals of excision of a false aneurysm of the right index finger.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the February 2009 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The February 2009 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter also stated that the Veteran could submit letters from individuals who could describe the manner in which his disabilities had worsened.  

The February 2009 letter also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise reflect, that he has received any relevant post-service private medical treatment for residuals of a left distal fibula fracture with open reduction and internal fixation or residuals of excision of a false aneurysm of the right index finger.  In addition, he was afforded VA examinations to assess the severity of these service-connected disabilities.  

In its March and December 2012 remands, the Board instructed the agency of original jurisdiction (AOJ) to ask the Veteran to identify any additional relevant treatment records, obtain any additional relevant VA treatment records and any additional relevant private treatment records for which appropriate release forms were submitted, and to schedule the Veteran for VA examinations to assess the severity of his service-connected residuals of a left distal fibula fracture with open reduction and internal fixation and residuals of excision of a false aneurysm of the right index finger.  The examiners were instructed to review the Veteran's claims file, including his prior examinations, treatment records, and reports as to the nature and severity of his symptoms.

As explained above, all relevant post-service VA treatment records have been obtained and associated with the claims file.  In a March 2012 letter, the Veteran was asked to identify the name and location of any VA or private medical facility from which he has received treatment for his service-connected disabilities.  He was also asked to complete the appropriate release form so as to allow VA to obtain any identified relevant private treatment records.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran did not specifically respond to the March 2012 letter.  Additionally, VA examinations were conducted in April 2012 and March 2013 to assess the severity of his service-connected residuals of a left distal fibula fracture with open reduction and internal fixation and residuals of excision of a false aneurysm of the right index finger.  These examinations were thorough and contained all pertinent findings. The March 2013 examination reports specifically indicate that the claims file was reviewed.  

Accordingly, the AOJ substantially complied with all of the Board's April 2012 and March 2013 remand instructions and VA has no further duty to obtain any additional records or conduct additional examinations.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1. Residuals of a Left Distal Fibula Fracture with Open Reduction and Internal Fixation

The Veteran's residuals of a left distal fibula fracture with open reduction and internal fixation are currently rated under 38 C.F.R. § 4.71a, DC 5271 as limited motion of the ankle.  Under DC 5271, a 10 percent rating is warranted for moderate limitation of ankle motion and a 20 percent rating is warranted for marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2012).

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2012).

In this case, the Veteran's January 2009 claim, a January 2009 "Authorization and Consent to Release Information" form (VA Form 21-4142), and a February 2009 VA primary care treatment note include reports of severe left ankle pain.  As a result of such pain, the Veteran had difficulty putting pressure on the ankle.  Examination revealed that there was no edema or joint redness or heat.  A diagnosis of left ankle pain was provided.

The reports of VA examinations dated in July 2009 reveal that the Veteran reported that he experienced progressively worsening pain laterally at the left fibula with prolonged walking.  However, there was no history of any neoplasm, constitutional symptoms of arthritis, or incapacitating episodes of arthritis, there were no limitations on standing or walking, and the Veteran did not use any assistive devices or aids.

Examination revealed that the Veteran's gait was normal and that there was no evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  There was left ankle tenderness along the distal fibula, but there was no ankle instability, tendon abnormality, or angulation.  Ranges of motion of the left ankle were recorded as dorsiflexion to 10 degrees and plantar flexion to 40 degrees, there was no objective evidence of pain with active motion of the ankle, and there was no objective evidence of pain or additional limitations following repetitive motion.  Also, there was no joint ankylosis.  X-rays revealed osseous changes of the left ankle, but there were no acute findings and the ankle mortise appeared intact.  

There was a superficial surgical scar on the left lateral distal fibula which had a maximum width of 0.3 inches and a maximum length of 8.5 inches.  The scar was painful on examination, but there were no signs of skin breakdown, inflammation, edema, keloid formation, or any disabling effects.  The Veteran was diagnosed as having residuals of a left distal fibula fracture and a painful left distal fibula scar.  These disabilities had mild to moderate effects on some activities of daily living.

During an April 2012 VA examination the Veteran reported left ankle pain during periods of activity.  Flare ups of left ankle symptoms, including "2/2" pain and stiffness, occurred due to weather changes and limited his ability to perform upright activities.  The ranges of left ankle motions were recorded as plantar flexion to 25 degrees with pain at 25 degrees and dorsiflexion to 10 degrees with pain at 10 degrees.  There was functional loss and/or functional impairment of the left ankle in terms of less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  However, there was no weakened movement, excess fatigability, or incoordination, the ranges of ankle motion remained the same following repetitive motion, and the Veteran did not have any additional limitations in the range of motion of the ankle following repetitive use.  

There was localized tenderness or pain on palpation of the joints/soft tissue of the ankle, but muscle strength associated with plantar flexion and dorsiflexion of the ankle was normal (5/5) and there was no ankle instability or ankylosis.  There was no history of any shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), total ankle joint replacement, or talectomy (astragalectomy).  The Veteran had undergone left ankle surgery in 1956, but there were no residual signs or symptoms due to any ankle surgery.  Although there was a left ankle scar, there was no scar pain or instability and the total area affected by the scar was not greater than 39 square centimeters (6 square inches).  The Veteran did not use any assistive devices for ambulation and there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays revealed degenerative or traumatic arthritis of the ankle.  Diagnoses of residuals of a distal fibula fracture and ankle arthritis were provided.  This disability impacted the Veteran's ability to work in that it caused problems with prolonged standing or upright activity which limited his activities, particularly during periods of cold weather or other weather changes.

In January 2013, a VA physician reviewed the Veteran's claims file and reported that his left ankle disability caused him pain with standing and with activity.  He opined that in light of the degree of left ankle stiffness and pain, the severity of ankle impairment was moderate because the disability was mainly manifested by pain and weakened movement.

A March 2013 VA examination report indicates that the Veteran reported left ankle pain during periods of activity and weather changes.  Flare ups of ankle symptoms occurred during periods of weather changes and caused decreased range of ankle motion.  The ranges of motion of the ankle were recorded as plantar flexion to 25 degrees and dorsiflexion to 10 degrees.  There was no objective evidence of painful motion.  Left ankle plantar flexion and dorsiflexion increased to 35 degrees and 15 degrees, respectively, following repetitive motion.  There was functional loss and/or functional impairment of the ankle in terms of weakened movement and interference with sitting, standing, and weight-bearing, but there was no additional limitation in the ranges of ankle motion following repetitive use.  Also, there was no excess fatigability, incoordination, or pain on movement.

There was localized tenderness or pain on palpation of the joints/soft tissue of the left ankle, but muscle strength associated with ankle plantar flexion and dorsiflexion was normal (5/5) and there was no ankle instability or ankylosis.  There was no history of any shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), talectomy (astragalectomy), or total ankle replacement.  Although the Veteran had undergone left ankle surgery in 1956, there were no residual signs or symptoms of the surgery.  There was a left ankle scar, but there was no scar pain or instability and the total area affected by the scar was not greater than 39 square centimeters (6 square inches).  The Veteran did not use any assistive devices for ambulation and there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays revealed degenerative or traumatic arthritis of the left ankle.    The Veteran was diagnosed as having residuals of a distal fibula fracture and degenerative joint disease of the left ankle.  This disability impacted his ability to work in that it mildly decreased his productivity in physical occupations secondary to limited range of ankle motion and a decreased ability to stand for long periods of time.

The above evidence reflects that there is a left ankle disability with pain, tenderness, and limitation of motion.  The Veteran has also provided subjective reports of ankle stiffness.  He has been able to perform ankle dorsiflexion to between 10 and 15 degrees and plantar flexion to between 25 and 40 degrees.  There was pain associated with the ranges of motion during the April 2012 VA examination, but it was specifically noted that the pain occurred at the ends of the ranges of motion (i.e. 10 degrees of dorsiflexion and 25 degrees of plantar flexion).  Flare ups and weakness were reported.

The examiner who conducted the July 2009 VA examination reported that there was no pain associated with the ranges of ankle motion and that there was no pain or additional limitations following repetitive motion.  However, he did not explicitly state whether there was additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  Cf. Mitchell, 25 Vet. App. at 43-4.  However, this deficiency was corrected in the April 2012 and March 2013 VA examination reports in that the examiners who conducted these examinations specifically reported that there was no excess fatigability or incoordination.  There was no weakened movement during the April 2012 VA examination, but this symptom was present during the March 2013 VA examination.  Nevertheless, both the April 2012 and March 2013 examination reports specify that there were no additional limitations in the ranges of ankle motion following repetitive use.  The ranges of motion actually increased following repetitive use during the March 2013 examination.  

Thus, even considering pain, weakness, flare ups, and any other functional factors, the evidence does not support assignment of a rating in excess of 10 percent for a left ankle sprain on the basis of limitation of ankle motion at any time during the claim period because the ranges of ankle motion were at most half the normal values during this period.  Also, the physician who conducted the April 2012 VA examination opined that in light of the degree of left ankle stiffness and pain, the severity of the Veteran's left ankle impairment was moderate because the disability was mainly manifested by pain and weakened movement.  Such left ankle impairment most closely approximates the criteria for a 10 percent rating under DC 5271, which is indicative of moderate limitation of ankle motion.  Moreover, there is no evidence of any ankylosis, malunion of the os calcis or astragalus, or astragalectomy at any time during the claim period.  Hence, a rating in excess of 10 percent for a left ankle sprain is not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5270-5274.

There is X-ray evidence of left ankle arthritis.  However, arthritis is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012). Since the 10 percent rating under DC 5271 is based on limitation of ankle motion, a separate rating for arthritis would constitute prohibited pyramiding and is not warranted.  38 C.F.R. § 4.14 (2012).

Moreover, there is a scar associated with the service-connected left ankle disability.  A 10 percent rating for a residual tender scar associated with this disability has been in effect throughout the entire claim period.  In order to warrant a rating in excess of 10 percent, a scar would need to involve the head, face, or neck (DC 7800); be deep and nonlinear and involve an area or areas of at least 12 square inches (77 square centimeters) (DC 7801); or have disabling effects of a certain level of severity under an appropriate diagnostic code (DC 7805).  Also, a rating in excess of 10 percent is warranted for three or four scars that are unstable or painful (DC 7804).  38 C.F.R. § 4.118, DCs 7800-7805 (2012).

As there is only a single left ankle scar which does not involve the head, face, or neck, is superficial, and does not have any disabling effects, a rating in excess of 10 percent for the Veteran's left ankle scar is not warranted under DCs 7800-7805 at any time during the claim period.

2. Residuals of Excision of a False Aneurysm of the Right Index Finger

The Veteran's residuals of excision of a false aneurysm of the right index finger are currently rated under 38 C.F.R. § 4.71a, DCs 5299-5229.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2012).  Here, the use of DCs 5299-5229 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected right index finger disability, and that this disability is rated by analogy to limitation of motion of the index finger under DC 5229.  See 38 C.F.R. § 4.20 (2012) (allowing for rating of unlisted condition by analogy to closely related disease or injury). 

The diagnostic codes pertaining to range of motion of the fingers are found in 38 C.F.R. § 4.71a, DCs 5216 to 5230.  As applicable to this case, the preamble to 38 C.F.R. § 4.71a, DCs 5216-5230 provides in particular, that:

(1)  For the index finger (digit II), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

(2)  When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id.

(3)  Evaluation of ankylosis of the index finger: (i)  If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulations of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; (ii)  If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii)  If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as unfavorable ankylosis; (iv)  If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as favorable ankylosis.  Id.

(5)  If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  Id.

Under DC 5229, a noncompensable rating is warranted for limitation of motion of the index finger with a gap of less than 1 inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is warranted for limitation of motion of the index finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.  This is so for both the dominant and non-dominant hand.
In this case, the January 2009 VA Form 21-4142, a statement by the Veteran dated in February 2009 (VA Form 21-4138), and VA treatment records dated in February and March 2009 reflect that he is right handed and that he reported right index finger tenderness and discomfort, decreased hand grip, and severe index finger pain.  The finger pain was constant and 4/10 in intensity.  His index finger disability affected his activities, such as using the computer.

Examinations revealed that range of motion of the right upper extremity was within full limits with neural tension.  There was right index finger numbness which fluctuated in intensity and the finger was hypersensitive.  Right hand grip was decreased as compared to the left and associated with pain (6/10 in intensity).  Testing of fine motor skills (i.e. the Nine Hole Peg test) revealed that the right hand was 36 seconds below normal and that the Veteran experienced difficulty with manipulating buttons.  There was no hand edema.

During a July 2009 VA examination the Veteran reported mild constant right index finger pain and sensitivity of the fingertip.  There was no history of right hand neoplasm, no overall decrease in hand strength, no decrease in hand dexterity, and no flare ups of joint symptoms.  

Examination of the right index finger revealed that extension of the distal and proximal interphalangeal joints and the metacarpal phalangeal joint was normal (to 0 degrees-the finger aligned with the hand), that there was no objective evidence of pain associated with finger ranges of motion, and that there was no gap between the index finger and the proximal transverse crease of the hand on maximal flexion of the finger.  There was no objective evidence of pain and no additional (or new) limitations following repetitive motion.  There was amputation of the volar pulp of the index finger and there was sensitivity to pressure on the remaining volar pulp tissue scar, but the amputation did not involve the bone.  Surgery had not altered the usefulness of the remaining digits, there was no ankylosis or deformity of any finger, strength for pushing, pulling, and twisting was not decreased, and there was no decreased dexterity for twisting, probing, writing, touching, and expression.  X-rays of the right hand which had been conducted in September 2005 revealed no right hand abnormalities.  The Veteran was diagnosed as having residuals of excision of gangrene of the right index finger pulp.  This disability did not affect his activities of daily living.

A report of a VA examination conducted in April 2012 indicates that the Veteran did not report any right index finger flare ups.  Examination revealed that there was no limitation of motion or evidence of painful motion with respect to any finger.  Hence, there was no gap between any fingertip and the proximal transverse crease of the palm.  Also, following repetitive motion, there was no additional limitation of motion of any finger, there was no gap between the thumb pad and the fingers, there was no gap between any fingertip and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips, and there was no limitation of extension of the index finger.  There was no functional loss or functional impairment of any finger (including due to weakened movement, excess fatigability, incoordination, or pain), there was no tenderness or pain on palpation of the joints or soft tissue of the right hand, muscle strength associated with hand grip was normal (5/5), and there was no ankylosis of any finger.  

There was an oblique scar along the palmar pulp of the right index finger, but the scar was not painful or unstable and the total area affected by the scar was not greater than 39 square centimeters (6 square inches).  Sensation on the radial and ulnar aspects of the index finger was normal and the nail bed and nail looked symmetric.  The Veteran did not use any assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  A diagnosis of residuals of index finger debridement/excision was provided.  

The physician who conducted the April 2012 VA examination concluded that the Veteran's right index finger (while having a visible scar) was sensate and functioned appropriately with grip and fine motor skills.  The Veteran did not report any significant disability from his right index finger residuals.  In January 2013, a second VA physician reviewed the Veteran's claims file and reported that his right hand disability did not cause any functional impairment.

The Veteran reported during a March 2013 VA examination that there continued to  be no flare ups of right index finger symptoms.  Examination revealed that there was no limitation of motion or evidence of painful motion with respect to any finger.  Hence, there was no gap between any fingertip and the proximal transverse crease of the palm.  Also, following repetitive motion, there was no additional limitation of motion of any finger, there was no gap between the thumb pad and the fingers, there was no gap between any fingertip and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips, and there was no limitation of extension of the index finger.  There was no functional loss or functional impairment of any finger (including due to weakened movement, excess fatigability, incoordination, or pain), there was no tenderness or pain on palpation of the joints or soft tissue of the right hand, muscle strength associated with hand grip was normal (5/5), and there was no ankylosis of any finger.  

The scar along the palmar aspect of the right index finger was distally linear and measured 1 centimeter.  However, the scar was not painful or unstable and the total area affected by the scar was not greater than 39 square centimeters (6 square inches).  The Veteran did not use any assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  A diagnosis of residuals of index finger debridement/excision was provided. 

A. Orthopedic/Scar Impairment

The above evidence reflects that there is a right index finger disability with pain.  The Veteran has also provided subjective reports of right index finger tenderness and discomfort.  The ranges of motion of the joints of the finger (including extension) have all been normal during the entire claim period and there has been no pain associated with the ranges of motion.  Although the examiner who conducted the July 2009 VA examination reported that there was no objective evidence of pain and no additional (or new) limitations following repetitive motion of the index finger, he did not specifically report whether there was any functional impairment due to such factors as weakened movement, excess fatigability, or incoordination. Cf. Mitchell, 25 Vet. App. at 43-4.  However, this deficiency was corrected in the April 2012 and March 2013 VA examination reports in that the examiners who conducted these examinations specifically reported that there was no functional loss or functional impairment of any finger (including due to weakened movement, excess fatigability, incoordination, or pain).  Also, flare ups have not been reported.

Thus, even considering pain and other factors, the Veteran's right index finger symptoms are not shown to be so disabling to actually or effectively result in limitation of extension of the finger by more than 30 degrees -the requirement for a compensable rating under DC 5229 on the basis of limitation of index finger extension.  Also, there has been no evidence of any gap between the fingertip and the proximal transverse crease of the palm at any time during the claim period.  Thus, entitlement to a compensable rating under DC 5229 for residuals of excision of a false aneurysm of the right index finger is not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5229.

There is evidence of amputation of part of the Veteran's right index finger.  However, a compensable rating is only warranted for amputation of the index finger of the major extremity when the amputation is through the middle phalanx or at the distal joint.  38 C.F.R. § 4.71a, DC 5153.  As the right index finger amputation in this case only involves the volar pulp of the finger and does not involve the finger bone, a compensable rating for amputation of the index finger is not warranted at any time during the claim period.

Moreover, there is no evidence of finger ankylosis at any time during the claim period.  Hence, a compensable rating on the basis of ankylosis of the index finger is not warranted.  See 38 C.F.R. § 4.71a, DC 5225.

Furthermore, there is a scar associated with the service-connected right index finger disability.  In order to warrant a compensable rating, a scar would need to involve the head, face, or neck and have one character of disfigurement (DC 7800); be deep and nonlinear and involve an area or areas of at least 6 square inches (39 square centimeters) (DC 7801); be superficial and nonlinear and involve an area or areas of at least 144 square inches (929 square centimeters) (DC 7802), or have disabling effects of a certain level of severity under an appropriate diagnostic code (DC 7805).  Also a compensable rating is warranted for one or two scars that are unstable or painful (DC 7804).  38 C.F.R. § 4.118, DCs 7800-7805.

As there is only a single right index finger scar which does not involve the head, face, or neck, is linear, does not involve an area or areas of at least 144 square inches, is not unstable or painful, and does not have any disabling effects, a compensable rating for the Veteran's right index finger scar is not warranted under DCs 7800-7805 at any time during the claim period.

B. Neurologic Impairment

There is evidence that the residuals of excision of a false aneurysm of the right index finger include a neurologic impairment.  The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Paralysis of the median nerve of the major extremity (the Veteran is right hand dominant) is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 30 percent rating is warranted for moderate incomplete paralysis; a 50 percent rating is warranted for severe incomplete paralysis; and a 70 percent rating is warranted for complete paralysis, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended, inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm, weakened flexion of the wrist, and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.

In this case, the VA treatment records dated in February and March 2009 and the July 2009 VA examination report include reports of decreased right hand grip and sensitivity of the fingertip of the right index finger.  Examinations revealed objective evidence of right index finger numbness (which fluctuated in intensity) and hypersensitivity to pressure on the remaining volar pulp tissue of the finger.  Also, there was decreased right hand grip and an impaired ability to perform fine motor skills with the right hand.

The Veteran is competent to report neurologic symptoms associated with his service-connected residuals of excision of a false aneurysm of the right index finger, such as numbness and hypersensitivity of the finger.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Furthermore, there is nothing to explicitly contradict his reports, they are not inconsistent with the evidence of record, and right index finger neurologic impairment was objectively confirmed.  Therefore, his reports of right index finger neurologic symptoms are credible.

Given the evidence of at most mild disability during the claim period, and resolving reasonable doubt in the Veteran's favor, a separate 10 percent rating for mild incomplete paralysis of the right median nerve under DC 8515 is warranted.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124a, DC 8515.  

The Board acknowledges that the April 2012 and March 2013 VA examination reports do not tend to reflect the same level of neurologic disability as the prior evaluations during the claim period.  For example, index finger sensation was found to be normal during the April 2012 VA examination and muscle strength associated with hand grip was normal (5/5) during both the April 2012 and March 2013 VA examinations.  Also, the examiner who conducted the April 2012 VA examination reported that the finger was sensate and that it functioned appropriately with grip and fine motor skills.  However, there was no evidence during these examinations that the hypersensitivity of the fingertip was resolved.  Thus, when resolving reasonable doubt in the Veteran's favor, the Board finds that he likely still experiences some mild neurologic impairment.  Therefore, the separate 10 percent rating is warranted during the entire claim period.  See 38 U.S.C.A. § 5107(b). 

3. Extraschedular Rating

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected residuals of a left distal fibula fracture with open reduction and internal fixation and residuals of excision of a false aneurysm of the right index finger.  The symptoms of his residuals of a left distal fibula fracture with open reduction and internal fixation include left ankle pain, tenderness, weakness, stiffness, and limitation of motion.  The symptoms of his residuals of excision of a false aneurysm of the right index finger include right index finger pain, tenderness, discomfort, numbness, and hypersensitivity, and decreased right hand grip.  All of these symptoms are contemplated by the appropriate diagnostic criteria as set forth above.  Thus, referral for consideration of an extraschedular rating for the disabilities addressed herein is not warranted.  38 C.F.R. § 3.321(b)(1).

4. Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran reportedly worked in mining and construction and that he retired in 2003.  Although there is evidence that some of his service-connected disabilities may cause some occupational impairments, he has not reported, and the evidence does not otherwise reflect, that he retired due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  He specifically reported during the July 2009 VA examinations that he had retired because he was eligible by age or duration of work.  As there is no evidence of unemployability, a claim for a TDIU under Roberson and Rice is not raised.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a left distal fibula fracture with open reduction and internal fixation is denied.

Entitlement to a compensable rating for residuals of excision of a false aneurysm of the right index finger is denied.

Entitlement to a separate initial 10 percent rating for peripheral neuropathy of the right upper extremity is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


